              Case 1:20-cv-10669-RGS Document 1 Filed 04/06/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
                                     EASTERN DIVISION
                                                      CIVIL ACTION NO.

__________________________________________
                                          )
PEDIATRIC PULMONARY SPECIALISTS, P.C., )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                   COMPLAINT AND DEMAND
                                          )                   FOR JURY TRIAL
EMBASSY OF THE STATE OF KUWAIT,           )
HEALTH DIVISION                           )
                                          )
      Defendant.                          )
__________________________________________)

         For its Complaint, Plaintiff states as follows:

                                              PARTIES

         1.      Plaintiff Pediatric Pulmonary Specialists, P.C. (“PPS”) is a duly organized

Massachusetts professional corporation with its principal office located in Brighton,

Massachusetts.

         2.      Defendant Embassy of the State of Kuwait, Health Division (“Kuwait Health

Division”) is a governmental agency of the State of Kuwait with an office located in the

Embassy of the State of Kuwait, 4301 Connecticut Avenue NW Suite 330, Washington, D.C.

20008.

                                      JURISDICTION AND VENUE

         3.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(2) because the amount in controversy exceeds $75,000, exclusive of interest and costs,

and is between a citizen of Massachusetts and an agency of a foreign state, namely the State of

Kuwait.
            Case 1:20-cv-10669-RGS Document 1 Filed 04/06/20 Page 2 of 3



       4.      Jurisdiction and venue is proper in this Court pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claim

occurred in the District of Massachusetts; namely, Kuwait Health Division is conducting

business in Massachusetts and has thereby subjected itself to the jurisdiction of the courts of

Massachusetts by issuing written financial letters of guarantee of payment covering medical

services provided by PPS to pediatric patients from Kuwait who are being treated at Franciscan

Hospital for Children in Brighton, Massachusetts (the “Hospital”).

                                   BREACH OF CONTRACT

       5.      Defendant Kuwait Health Division agreed in writing to pay for all medical

services provided to pediatric patients from Kuwait at the Hospital, covering all medical services

provided by the Hospital and all professional health providers, by issuing written financial letters

of guarantee by which Kuwait Health Division guaranteed that it would make payment for all

such medical services.

       6.      In reliance on such written financial letters of guarantee issued by Kuwait Health

Division, PPS, as a professional health provider, agreed to and did provide medical services to

pediatric patients from Kuwait being treated at the Hospital, which patients were covered by

such written financial letters of guarantee.

       7.      PPS has provided the requested medical services to pediatric patients from

Kuwait being treated at the Hospital but Kuwait Health Division has failed and refused, despite

repeated demands for payment, to remit payment for such services to either the Hospital and/or

PPS.




                                                 2
            Case 1:20-cv-10669-RGS Document 1 Filed 04/06/20 Page 3 of 3



       8.      Kuwait Health Office has thus breached the parties’ agreement and the express

terms of the written financial letters of guarantee and as a direct and proximate result, PPS has

incurred damages exceeding $750,000.

                                     REQUESTED RELIEF

       WHEREFORE, PPS respectfully requests that judgment be entered in its favor and

against Kuwait Health Division in the amount proven at trial, which currently stands in excess of

$750,000 plus interests and costs, and that this Court grant such other and further relief as the

Court deems just and proper.

                                 REQUEST FOR JURY TRIAL

       Plaintiff hereby requests a trial by jury on all claims.

Dated: April 6, 2020                          Respectfully submitted,

                                              Plaintiff,
                                              By its counsel:


                                              /s/ Andrew C. Gately
                                              Andrew C. Gately, Esq.
                                              BBO# 645606
                                              316 Franklin Street
                                              Newton, MA 02458
                                              (617) 308-7785
                                              agately@gately-law.com




                                                  3
